DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/18/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US pat 7199054) in combination with Kim (US pub 20170278830).
	With respect to claim 1, Nakamura teaches a method for fabricating a memory, comprising (see figs. 1-39, particularly fig. 7 and associated text): 
providing a bit-line layer 42, on a semiconductor substrate 40 and having bit lines 42 arranged in the bit-line layer; 
providing a shielding layer 54, on the bit-line layer and having a conductive shielding structure 54 arranged in the shielding layer, wherein the conductive shielding structure is within a top-view projection area of the bit lines; and
providing a word-line layer 46, on the shielding layer and having word lines 46 arranged in the word-line layer.  
	Nakamura fails to teach grounding the shielding layer or electrode.
	Kim teaches grounding a metal shielding layer 200. See para 0027.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Kim into the process of Nakamura to achieve improved EMI shielding characteristics. See para 0027.

 	With respect to claim 4, Nakamura teaches the conductive shielding structure is made of one or more of copper, aluminum, and polysilicon. See para 0022.
	With respect to claim 5, Nakamura teaches providing a memory structure, in the semiconductor substrate and including a drain and a source (see para 0022, 0024) but fails to teach the memory further include selection gate and control gate.
	However, the use of memory structure having a selection gate and a control gate is well-known in semiconductor art.
	With respect to claim 10, Nakamura teaches the word line is distributed perpendicular to the bit line. See fig. 1.
Allowable Subject Matter
Claims 2-3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814